Deen, Presiding Judge.
In this pro se appeal, appellant failed to file an enumeration of errors and a brief within the time limited by the rules of this court, and failed to conform to an order of the court specifically requiring him to respond within five days of the receipt of the order. We have, nevertheless, examined the record in the case and find that the trial court committed no error. The evidence was sufficient to convict appellant of burglary.

Judgment affirmed.


Smith and Banke, JJ., concur.